Appeal by defendant from a judgment of the County Court, Suffolk County, rendered April 23, 1976, convicting him of burglary in the third degree, grand larceny in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by deleting from the sentences imposed the provision that the said sentences are to be served consecutively and substituting therefor a provision that the said sentences are to be served concurrently. As so modified, judgment affirmed. The offenses committed were part of a single transaction within the meaning of subdivision 2 of section 70.25 of the Penal Law. (See People v Nelson, 32 AD2d 952.) Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.